IN THE SUPREME COURT OF THE STATE OF NEVADA


                           RASHAWN TRAMAINE HUNTER,                               No, 69402
                           Appellant,
                           vs.
                           NICOLE LYNETTE LOPES,
                           Respondent.
                                                                                       FILED
                                                                                       J/k14 1 9 2016
                                                                                    TRACIE K. UNOEMAN
                                                                                  CLER?F \SUPRME COURT
                                                                                  BY        _ERK
                                                                                           (ar

                                                ORDER DISMISSING APPEAL

                                       This appeal was docketed in this court on December 18, 2015,
                           without payment of the requisite filing fee. On that same day a notice was
                           issued directing appellant to pay the filing fee within ten days. The notice
                           further advised that failure to pay the filing fee within ten days would
                           result in the dismissal of this appeal. To date, appellant has not paid the
                           filing fee or otherwise responded to this court's notice. Accordingly, cause
                           appearing, this appeal is dismissed.
                                       It is so ORDERED.

                                                                      CLERK OF THE SUPREME COURT
                                                                      TRACE K. LINDEMAN

                                                                      BY:   ackkil t

                           cc: Hon. Rena G. Hughes, District Judge, Family Court Division
                                Rashawn Tramaine Hunter
                                The Grimes Law Office
                                Eighth District Court Clerk


   SUPREME COURT
              OF
       NEVADA



• CLERK'S          ORDER

   (0)•1947    AiND                                                                                - 0 17(o 7